STATE OF MICHIGAN

                            COURT OF APPEALS



                                                                       UNPUBLISHED
In re RICHARDSON, Minors.                                              August 4, 2015

                                                                       No. 324223
                                                                       Kalamazoo Circuit Court
                                                                       Family Division
                                                                       LC No. 1999-000217-NA


Before: WILDER, P.J., and SHAPIRO and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Respondent-father appeals by right the trial court order terminating his parental rights to
the three minor children pursuant to MCL 712A.19b(3)(c)(i) (failure to rectify conditions of
adjudication), (3)(c)(ii) (failure to rectify other conditions), (3)(g) (failure to provide proper care
and custody), and (3)(j) (reasonable likelihood that children will be harmed if returned to the
parent). We affirm.1

        Respondent first argues that the trial court erred in finding statutory grounds for
terminating his parental rights.2 “In order to terminate parental rights, the trial court must find by
clear and convincing evidence that at least one of the statutory grounds for termination in MCL
712A.19b(3) has been met.” In re VanDalen, 293 Mich App 120, 139; 809 NW2d 412 (2011).

        This case has a rather lengthy and complicated procedural history. The proceedings were
originally initiated in April 2009 after respondent’s stepdaughter accused him of sexually
molesting her multiple times over several years. In July 2009, respondent pleaded no contest to




1
  The parental rights of the children’s mother were previously terminated during the course of
these proceedings and she is not party to this appeal.
2
   “This Court reviews for clear error the trial court’s ruling that a statutory ground for
termination has been established and its ruling that termination is in the children’s best interests.”
In re Hudson, 294 Mich App 261, 264; 817 NW2d 115 (2011). “A finding is clearly erroneous
if, although there is evidence to support it, this Court is left with a definite and firm conviction
that a mistake has been made.” Id.



                                                 -1-
these allegations for purposes of jurisdiction. 3 However, respondent’s three children were
“discharged” from the proceedings because there were no allegations that he had sexually
molested them. Subsequently, respondent’s children were allowed to reside with respondent.
Although the proceedings regarding respondent’s stepdaughter continued after September 2009
with respect to the mother, there is no indication that respondent had any further involvement.

        On June 22, 2010, respondent was arrested in St. Joseph County for domestic assault
perpetrated on his then-girlfriend. At the time of respondent’s arrest, the children were found in
his care. Respondent’s home was in deplorable condition. The children appeared hungry and
smelled of urine. Respondent admitted smoking marijuana on a daily basis. On these facts, the
St. Joseph County Circuit Court assumed jurisdiction over the children and they were placed in a
foster home. The case was then transferred back to Kalamazoo County in January 2011 and
combined with the ongoing proceedings involving respondent’s step-daughter.

       Starting in January 2011, respondent’s case was monitored by Lutheran Social Services
(LSS). When LSS took over the case, it identified respondent’s barriers to reunification as
emotional stability, parenting skills, substance abuse, domestic violence, and housing, among
others. Respondent was referred to various services to address those issues, including a
psychological evaluation, individual counseling, parenting time visits, parenting classes, a
substance abuse assessment, Alcoholics Anonymous/Narcotics Anonymous (AA/NA) meetings,
and random drug screens.

        Respondent’s participation with services throughout this case was sporadic. Despite the
fact that he completed two parenting classes early in the proceedings (including one at his
church), caseworkers continually expressed concerns about respondent’s “hands-off” parenting
approach and apparent inability to handle all three of his children. Moreover, at no point during
these proceedings did respondent ever address his domestic violence issue or satisfy LSS
caseworkers that he could responsibly use marijuana—for which he obtained a medical
marijuana card—while still parenting the children safely or effectively. Finally, respondent’s
efforts to involve himself in the children’s lives, such as by participating in their therapy sessions
or educating himself about their special needs, were minimal even accepting respondent’s
contentions regarding transportation difficulties.

       Nevertheless, by November 2013 the trial court was satisfied enough with respondent’s
progress that it dismissed a petition seeking to terminate his parental rights. The trial court’s
reasoning was that it would never know to what extent respondent could parent the children until
he was allowed substantial parenting time. Thus, it ordered LSS to allow respondent to have
increased parenting time, including unsupervised visits. By December 2013, it was apparent that
these extended parenting time visits were not going well. First, the conditions of respondent’s
home were not suitable. On at least two occasions, LSS caseworkers observed that the home
smelled strongly of dog feces and that there were piles of same in the basement. During a visit in


3
   Respondent notes that he was never convicted of any criminal charges regarding these
allegations. He nevertheless did not contest them for purposes of jurisdiction in the instant
proceeding.



                                                 -2-
May 2014, caseworkers observed that there was no working toilet or bathroom sink. And, during
the latter visit, caseworkers observed loose marijuana on the bathroom floor, where it would be
accessible to the children. Additionally, the parenting time visits were impacting the children
negatively; they returned from extended visits hungry and unbathed. They began to display
some of the behaviors, characteristic of neglect, that they displayed when they first entered foster
care, such as hoarding food and eating meals very fast. Moreover, they began to display
aggressive, sexualized behaviors. Respondent nevertheless blamed these behaviors on the foster
parent. Further, by the end of the proceedings, respondent was missing approximately 50
percent of his parenting time visits.

        In sum, the record indicates that respondent did the bare minimum during these
proceedings to reunite with his children. When he was given the opportunity to have extended
parenting time visits, he displayed a continuing inability to safely and adequately parent the
children. Thus, the trial court did not clearly err in finding that there was clear and convincing
evidence that respondent failed to rectify the conditions that led to adjudication and would not be
able to do so within a reasonable time, MCL 712A.19b(3)(c)(i), that he failed to provide proper
care and custody and would not be able to do so within a reasonable time, MCL 712A.19b(3)(g),
and that the children would likely be harmed if returned to his care, MCL 712A.19b(3)(j).4

        Respondent next challenges the trial court’s determination that termination of his parental
rights was in the children’s best interests. “Once a statutory ground for termination has been
proven, the trial court must find that termination is in the child’s best interests before it can
terminate parental rights.” In re Olive/Metts, 297 Mich App 35, 40; 823 NW2d 144 (2012),
citing MCL 712A.19b(5). “[W]hether termination of parental rights is in the best interests of the
child must be proven by a preponderance of the evidence.” In re Moss, 301 Mich App 76, 90;
836 NW2d 182 (2013).

         “[T]he focus at the best-interest stage” is on the child, not the parent. Id. at 87. The trial
court should weigh all the evidence available to it in determining the child’s best interests, In re
Trejo, 462 Mich 341, 356-357; 612 NW2d 407 (2000), and may consider such factors as “the
child’s bond to the parent, the parent’s parenting ability, the child’s need for permanency,
stability, and finality, and the advantages of a foster home over the parent’s home,” In re
Olive/Metts, 297 Mich App at 41-42 (citations omitted). The trial court may also consider the
length of time the child was in foster care or placed with relatives, the likelihood that “the child
could be returned to her parent’s home within the foreseeable future, if at all[,]” and compliance
with the case service plan. In re Frey, 297 Mich App 242, 248-249; 824 NW2d 569 (2012).
Finally, the trial court may consider the parent’s visitation history with the child. In re BZ, 264
Mich App 286, 301; 690 NW2d 505 (2004).

       The record contains sufficient evidence to support the trial court’s best-interests
determination. At the time of termination, respondent’s children—ages nine, seven, and seven,


4
  Because only one statutory ground for termination must be proved by clear and convincing
evidence, we need not address whether the trial court clearly erred in finding that MCL
712A.19b(3)(c)(ii) was proved. In re HRC, 286 Mich App 444, 461; 781 NW2d 105 (2009).



                                                 -3-
respectively—had spent over four years in foster care because of respondent’s inability, or
unwillingness, to adequately address and rectify his many barriers to reunification. Those four
years do not even make up the total amount of time that the children were involved in child
protective proceedings, which stem back to 2009. Thus, as their therapist opined at the
termination hearing, the children were in desperate need of permanency, stability, and finality.
At the time of termination, respondent was still unable to provide those necessities because he
substantially failed to participate in or benefit from services and displayed a continuing inability
to adequately parent the children. Further, given his failure to sufficiently participate in services
or demonstrate that he could adequately parent the children over a prolonged period of time,
there was no reasonable likelihood that the children could be returned to respondent’s care in the
foreseeable future. The children resided in a loving foster home with a foster parent who
attended to their special needs and expressed an interest in adopting them. Over the course of
four years, the children had come to view the foster home as their home, and at least one of the
children expressed a desire to remain there. The foster home thus provided a more advantageous
environment than respondent’s home. Finally, while there was a bond between respondent and
the children, that bond was insufficient to prevent termination of respondent’s parental rights
given the fact that respondent lacked the parenting skills necessary to properly care for the
children. Thus, a preponderance of the evidence supported that termination of respondent’s
parental rights was in the children’s best interests, and the trial court did not clearly err in so
finding.

       Respondent finally argues that petitioner failed to make reasonable efforts to reunify him
with his children.5

        “When a child is removed from a parent’s custody, the agency charged with the care of
the child is [usually] required to report to the trial court the efforts made to rectify the conditions
that led to the removal of the child.” In re Plump, 294 Mich App 270, 272; 817 NW2d 119
(2011). “The adequacy of the petitioner’s efforts to provide services may bear on whether there
is sufficient evidence to terminate a parent’s rights.” In re Rood, 483 Mich 73, 89; 763 NW2d
587 (2009). “[A trial] court is not required to terminate parental rights if the State has not
provided to the family of the child . . . such services as the State deems necessary for the safe
return of the child to the child’s home.” Id. at 104 (internal quotations and citation omitted).
“While the DHS has a responsibility to expend reasonable efforts to provide services to secure
reunification, there exists a commensurate responsibility on the part of [the parent] to participate
in the services that are offered.” In re Frey, 297 Mich App at 248.

         The crux of respondent’s argument is that his attempts to reunify with his children were
hindered by an LSS caseworker who, according to respondent, was never motivated to help him
reunite with the children, but was instead motivated to seek termination of respondent’s parental
rights. Respondent’s assertion has support in the record. For example, a former LSS employee
testified at a January 2013 hearing that the caseworker in question had “skewed” her parenting



5
 We review this unpreserved arguments for plain error affecting substantial rights. In re
VanDalen, 293 Mich App at 135.



                                                 -4-
time reports to reflect poorly on respondent. Moreover, in its written opinion terminating
respondent’s parental rights, the trial court acknowledged that the caseworker appeared less than
truthful about her efforts to reunify respondent with the children—most specifically, her efforts
to facilitate supervised parenting time visits by one of respondent’s counselors—and generally
appeared to lack motivation “to do anything to help [respondent] other than to proceed with the
termination of his parental rights.” Whatever the validity of these accusations, however, we find
that they had no bearing on the outcome of these proceedings. As noted, this case lasted
approximately four years. The caseworker in question was neither respondent’s first nor his last.
In fact, this caseworker’s involvement was limited to the period before the trial court denied the
first termination petition and so did not have the effect of prejudicing the court against
respondent. The caseworker was not involved in this case for over a year before termination was
ordered. And, at the September 2014 termination hearing, the trial court acknowledged that
while there had been “some difficulties” with this caseworker, the caseworkers who came before
and after were dedicated to reunification and tried “really hard” to assist respondent in that
endeavor. Yet, even when these other caseworkers were involved in respondent’s case, he
largely failed to participate in services. In fact, after the caseworker in question was removed
from the case, respondent’s progress actually declined.

        In light of these facts, there was no plain error affecting respondent’s substantial rights.
The record indicates that both before and after the caseworker in question was involved, LSS
made reasonable efforts to provide respondent with multiple services to address his barriers to
reunification. Respondent simply failed to meet his “commensurate responsibility” to participate
in and benefit from those services. In re Frey, 297 Mich App at 248.

       Affirmed.



                                                             /s/ Kurtis T. Wilder
                                                             /s/ Douglas B. Shapiro
                                                             /s/ Amy Ronayne Krause




                                                -5-